 


110 HR 2663 IH: To amend title 49, United States Code, to direct the Secretary of Homeland Security to extend a requirement for the prescreening of air passengers to international flights that overfly the United States.
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2663 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Mr. Shuster introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To amend title 49, United States Code, to direct the Secretary of Homeland Security to extend a requirement for the prescreening of air passengers to international flights that overfly the United States. 
 
 
1.Prescreening of international passengers
(a)In generalSection 44909(c)(6)(A) of title 49, United States Code, is amended by inserting after international flight to or from the United States the following , and for any international flight that overflys the United States,.
(b)DefinitionsSection 44909(c)(6) of such title is amended by adding at the end the following:

(C)DefinitionsIn this subsection, the following definitions apply:
(i)International flight that overflys the United StatesThe term international flight that overflys the United States means any flight departing from a place outside the United States that transits the territorial airspace of the United States en route to a place outside the United States. 
(ii)Territorial airspace of the united statesThe term territorial airspace of the United States means the airspace over the United States and the airspace overlying the territorial waters between the United States coast and 12 nautical miles from the United States coast..
(c)RulemakingNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security, or a designee of the Secretary, shall issue a notice of proposed rulemaking to carry out the amendments made by this section. 
 
